Exhibit 10.6

 

DATE: August 11, 2005

 

 

 

(1)          RED MILE ENTERTAINMENT, INC

 

(2)          PRODIGY DESIGN LIMITED, doing business as SIDHE INTERACTIVE

 

 

And

 

SOFTWARE DEVELOPMENT AND LICENSING

AGREEMENT

 

 

 

 

 

 

 

 



 

{00017805.DOC/ / 08/11/2005 01:55 PM}

 


--------------------------------------------------------------------------------



 

 

THIS AGREEMENT is made on August 11, 2005

 

BETWEEN:

 

(1)

Red Mile Entertainment, Inc., a Florida Corporation (“the Publisher”) whose
principal address is 4000 Bridgeway, Suite 101, Sausalito, CA 94965; and

 

(2)

Prodigy Design Limited, doing business as Sidhe Interactive, a New Zealand
corporation whose principal address is Level 7, Willbank House, 57 Willis
Street, PO Box 6203, Wellington New Zealand (the “Developer” or “Licensor”)

 

(A)

The Publisher has licensed From MTV Networks the rights to the Jackass name, and
video content for use in developing one or more video games based upon the
“Jackass” property.

 

(B)

Publisher desires Developer to develop and deliver to Publisher a product based
upon the “Jackass” property (“Product”).

 

AGREEMENT

 

1.

DEFINITIONS

 

1.1

In this Agreement:

 

“Acceptance Date” in relation to any Gold Master means the date on which it is
accepted unconditionally under paragraph 4.5;

 

“Affiliate” means any corporate entity that controls, is controlled by or is
under the common control of a party to this Agreement;

 

“Alpha Version” means the Version of the Product that is written by or for the
Developer that is a playable version of the Product containing substantially all
features of the Product, as specified in the Specification with all software
modules integrated and working together in a usable and testable fashion. The
Alpha Version is expected to undergo further test and revision for levels,
design tuning and elimination of possible Product Errors. Some assets may be
placeholders for purposes of this Version and this Version may not include
software theft protection, and title and legal screens. It also includes a draft
of the User Manual and any Supporting Documentation reasonably requested by the
Publisher to allow complete feature and functionality testing.

 

“Beta Version” means the Version of the Product that is written by or for the
Developer that is a complete running software Product containing ALL FEATURES of
the Product and final-quality game assets, as specified in the Specification
plus the incorporation of improvements, corrections and any other errors
identified through testing of the Alpha Version of the Product. The Beta Version
is a Version which is ready for Publisher to do its quality assurance testing
and Developer is ready to fix Errors which may be found by Publisher during its
“QA” testing and will include all

 

{00017805.DOC/ / 08/11/2005 01:55 PM}

2

 

 


--------------------------------------------------------------------------------



 

Original Language assets and be Multi Byte Language compatible. It also includes
such information and user instructions that the Publisher reasonably and
requires to finish producing a User Manual in the Original Language;

 

“Collateral Materials” means the Product packaging, User Manuals, demo discs and
self-playing demos.

 

“Concept Approval” means formal approval from Sony Computer Entertainment of
America authorizing development of the Product on each of the platforms.

 

“Conversion” means the preparation of a Product which involves the adaptation or
conversion of a Version into a new Version for use on a Machine other than the
Initial Machine;

 

“Co-Publisher” means a licensee with whom Publisher shares to a substantial
degree the costs of publishing the Product in a part of the Territory, as
opposed to a licensee who bears all of those costs alone and “co-publishing”
shall be interpreted accordingly

 

“Delivery Date” means the relevant Milestone Date specified for delivery of the
Gold Master of each Version;

 

“Developer Tools and Technology” means computer source code and computer binary
code, including the game engine and all Developer (and its third party
licensors’) proprietary utilities, middleware and development tools, software,
technology, associated with the Product and development thereof that
are proprietary to Developer or its third party licensors including any
improvements and enhancements thereto, regardless of when created.

 

“Developer Trademark(s)” means Developer’s trademark or trade name or art work
used in conjunction therewith to identify Developer’s software development
business and/or the trademarks and/or trade names and/or artwork used in
conjunction therewith;

 

“Development Fee” means any payments made by Publisher to Developer whether at
the commencement of this Agreement or by installments during the course of the
development of the Product under this Agreement;

 

“End User” means anyone who is the ultimate user of any Product;

 

“Error” means any known material defect relevant to an End User in a Product
including:

 

(a)

any failure to run the test procedure set out in the Specification;

 

(b)

any inability to perform repeatedly without interruption, loss of data or
erroneously or improperly formatted output;

 

(c)

any misspelled incorrect text;

 

 

{00017805.DOC/ / 08/11/2005 01:55 PM}

3

 

 


--------------------------------------------------------------------------------



 

 

 

(d)

any non-compliance of any Product with any part of the Specification;

 

“Gold Master” means:

 

(a)

a non-copy protected and non-encrypted final gold master of a Product for use on
an Initial Machine in such physical medium which (i) is sufficiently complete
and correct to be released into the final manufacturing process in preparation
for commercial release and shipment, in its Original Language and Translations
in executable form; and (ii) is accepted for manufacturing and distribution by
any applicable third-party licensor whose approval is contractually required
prior to manufacturing and distribution of the Version for that Initial Machine.
The Gold Master shall be the Beta Version with incorporation of any final
improvements and correction of any Product Errors found in the testing of any
and all elements of the Beta Version;

 

(b)

a copy protected final Gold Master of the Version referred to in (a) in its
Original Language and related Translations recorded in executable form; and

 

(c)

in the case of (a) and (b), any necessary supporting software and data including
all graphics and sound files.

 

“Hardware Manufacturer” means Sony Computer Entertainment.

 

“Initial Machines” means the Sony PSP and PS2 for which the Product will be
developed by the Developer under this Agreement;

 

“Intellectual Property Rights” means, without limitation, all present and future
rights of copyright, patent, registered designs, design rights, trademarks and
trade names, neighboring rights or rights analogous to any of the above under
any jurisdiction, in each case registered or unregistered and existing now or in
the future, including reversions and renewals of such rights and rights to make
applications for registration of any such rights and Intellectual Property
Rights shall include in particular all rights in any jurisdiction to copy,
adapt, translate, broadcast, transmit, publish, perform, reproduce in any medium
and otherwise exploit the work or materials concerned;

 

“Key Team” means the key team members of the Developer’s team who have prime
responsibility for the development of the Product as listed in Schedule 1. This
Key Team shall have substantial experience in the game genre of the Product and
shall be expressly approved by the Publisher.

 

“Machine” means an object or system of any description, now known or coming into
existence in the future, with which a Product may be viewed, played or otherwise
used;

 

“Master Copy” means:

 

(a)

a non-copy protected and non-encrypted final master copy of a Product for use

 

 

{00017805.DOC/ / 08/11/2005 01:55 PM}

4

 

 


--------------------------------------------------------------------------------



 

on an Initial Machine in such physical medium which (i) is sufficiently complete
and correct to be released into the final manufacturing process in preparation
for commercial release and shipment, in its Original Language and Multi Byte
language supportable recorded in executable form; and (ii) is accepted for
manufacturing and distribution by any applicable hardware manufacturers whose
approval is contractually required prior to manufacturing and distribution of
the Version for that Initial Machine. The Master Copy shall be the Beta Version
with incorporation of any final improvements and correction of any Program
Errors found in the testing of any and all elements of the Beta Version;

 

(b)

a copy protected final master copy of the Version referred to in (a) in its
Original Language recorded in executable form;

 

(c)

in the case of (a) and (b), any necessary supporting software and data including
all graphics and sound files; and

 

(d)

any details of clearances, Supporting Documentation and other materials needed
for Publisher to manufacture and publish copies of the Product for retail sale
and support and maintenance of the Product.

 

(e)

all Source Code and other programming, graphics, sound effects and music and
implementing copy protection routines in each of the Versions

 

“Milestone” means each stage of development of the Product set out alongside a
Milestone Date in Schedule 1;

 

“Milestone Date” means each of the dates for achieving a Milestone in Schedule
1;

 

“Milestone Payment” means each of the Development Advance payments set out in
respect of a Milestone in Schedule 1;

 

“Multi Byte Character” means a character or single text letter whose character
code consists of two or more bytes under a certain character-encoding scheme.

 

“Multi Byte Languages” means software code that supports Multi Byte Character
represented text and characters for one dialect of the Japanese language (each
dialect to be determined by Publisher) in connection with the preparation of
Translations (as defined below).

 

“Net Royalty Receipts” means any funds received by or credited to Publisher for
a sub-license where the Publisher is paid a net amount per unit sold and
Publisher has no direct marketing responsibility.

 

“Net Sales Receipts” means the actual wholesale selling price of the Product
invoiced by Publisher and/or Publisher’s authorized Co-Publisher less (to the
extent actually paid, or actually issued, by Publisher or its Co-Publisher, as
applicable, in respect of the Product): any credits for returns of Units, price
protection or markdowns, credits in lieu

 

{00017805.DOC/ / 08/11/2005 01:55 PM}

5

 

 


--------------------------------------------------------------------------------



 

of returns, any value added tax and any other sales taxes included in such
invoice price and actual cost of goods sold (manufacturing costs).

 

“Original Language” means American English.

 

“Product” means the software Product currently known as “Jackass” to be
developed by the Developer under this Agreement in respect of the Initial
Machine and comprising each stage as existing from time to time:

 

(a)

the Product plots, themes, story lines, characters and sequences;

 

(b)

all revised, amended and rejected prototypes and materials prepared in
connection with the development of the Product;

 

(c)

all Object Code, graphics, sound effects and music and implementing copy
protection routines in each of the Versions;

                   

“Product Names” means all names of characters, scenes, themes, products, sets,
processes or other aspects of the Product and all designs of characters,
backgrounds and other visual features appearing in the Product;

 

“Product Title” means “Jackass” or such other title for the Product as may be
determined by Publisher and MTVN;

 

“Profit Share” means the amounts, in US Dollars, payable by the Publisher to the
Developer in accordance with paragraph 6 of this Agreement;

 

“Profit and Loss Statement” means the statement of Profit Share provided by the
Publisher to the Developer under this Agreement;

 

“Project Manager(s)” means the person at Developer responsible for the project
management of Product and a member of the Key Team;

 

“Provided Material” shall mean the Program concept, the Underlying Property and
all artistic, literary, dramatic, musical and other material provided by
Publisher for incorporation into the Program (or which is otherwise required by
the Publisher to be incorporated into the Program), and all trademarks and trade
dress relating thereto.

 

“Publisher’s Producer” means the person at Publisher responsible for the project
management of Product and identified in Schedule 2;

 

“Quarter End” means 31 March, 30 June, 30 September and 31 December each year
during the Term;

 

“Retained Material” shall mean collectively the Developer’s Tools and Technology
and Developer Trademark.

 

 

{00017805.DOC/ / 08/11/2005 01:55 PM}

6

 

 


--------------------------------------------------------------------------------



 

 

“Source Code” means all software code and listings (excluding the Developer’s
Tools and Technology) generated by the Developer in human readable form in order
to create any Version of the Product, together with accompanying sound code,
Product notes, flow charts, diagrams, written script of text, audio track and
other documentation relating to such code;

 

“Specification” means the specification for each Version of the Product current
from time to time comprising a detailed specification of all game features,
mechanics, game structure and technical specifications of the Product;

 

“Supporting Documentation” means documentation in English containing full and
clear information enabling the Publisher and its licensees to support and
maintain all aspects of the Product;

 

“Translation” means a copy of a Version in which text and/or text related
graphics and/or dialogue have been translated into French, German, Italian,
Spanish and one dialect of Japanese, in accordance with paragraph 6 hereof;

 

“Unit” means a copy of a Version embodied in a medium or format (whether
tangible, electronic or otherwise) which is customarily made commercially
available to the public;

 

“User Manual” means a manual containing instructions for End Users clearly
expressed and enabling them to operate the Product fully, in a style suitable
for the intended age range of End Users;

 

“Version” means a form of the Product produced by the Developer under this
Agreement designed to be compatible with a particular Initial Machine and (where
relevant) a particular screen format PAL/NTSC including all prototypes and all
Master Copies of that Version, and when used in connection with the name of a
Machine shall mean a form of the Product readable and executable on that
Machine;

 

“Vertical Slice Demo” means a stand alone version of the Product in the Original
Language and such Translations as may be agreed by the parties that demonstrates
the functionality of Product for the purposes of marketing which will contain
the following features: TBD;

 

“Virus Free” means that at the time of delivery, the Product shall not contain
any known computer Product (detectable by the McAfee anti-virus software current
at that time) which copies itself to other storage machines including magnetic
tape cassette, memory chip, electronic cartridge, optical disk and magnetic disk
and which destroys data, causes damage or creates a nuisance or annoyance to the
End User.

 

“Working Day” means Monday to Friday except for all public holidays observed in
the United States or New Zealand;

 

 

{00017805.DOC/ / 08/11/2005 01:55 PM}

7

 

 


--------------------------------------------------------------------------------



 

 

1.2

As the context permits, references to people include any legal entity, and
partnerships or unincorporated associations, references to the singular include
the plural and vice versa, and references to any gender include each other
gender.

 

1.3

“Include” or “including” are used without limitation.

 

1.4

Headings and titles are used for reference only and do not affect the
interpretation of the Agreement.

 

1.5

Any reference to any paragraph or schedule is a reference to a paragraph or
schedule in this Agreement.

 

2.

PROPRIETARY RIGHTS.

 

2.1

Work for Hire; Publisher’s Rights. Developer acknowledges and agrees that, the
intellectual property rights in the Program and Master Copy shall be the sole
and exclusive property of Publisher except that the Developer makes no
representations with respect to the Provided Materials. The parties agree that
the Program and Master Copy created pursuant to this Agreement was specifically
commissioned by Publisher as work made for hire, as such term is used in the U.
S. Copyright Act. Developer shall ensure that each person working on the
development of the Program and Master Copy has entered into or (if he or she has
not already entered into) will enter into a written agreement pursuant to which
all work performed by such person for Developer is wholly owned by Developer
free and clear of any and all rights and claims by that person or any third
party, in order that Developer may grant to Publisher the rights required
hereunder. Upon Publisher’s request, Developer shall deliver to Publisher copies
of such Agreements. Such copies may be redacted by Developer, but must, at a
minimum show name of person, and IP and confidentiality provisions. Developer
retains no right to use the Program and Master Copy and agrees not to challenge
the validity of Publisher’s ownership in the Program and Master Copy. If the
Master Copy or any portion thereof is determined not to be a work made for hire,
in consideration of the Development Fee paid to Developer by Publisher,
Developer hereby irrevocably assigns to Publisher in perpetuity throughout the
universe, all right, title and interest of Developer in and to the Program and
Master Copy, including without limitation, all Intellectual Property Rights
embodied in or pertaining to the Program and Master Copy, and the complete right
to exploit or otherwise use the Program and Master Copy (including the right to
sublicense the Intellectual Property Rights through multiple tiers of
sublicensees, in any form of medium, expression or technology now known or
hereafter devised (including, without limitation, on-line, cable, satellite,
coin-operated systems, radio, television devices, theatrical, audiovisual
cassettes, cartridges, hand held systems, CD-ROM, wireless systems and disks)).

 

2.2

Moral Rights. If Developer (or any of its employees or contractors) has any
rights to the Program and Master Copy that cannot be assigned as described
above, Developer (and its employees and contractors) unconditionally and
irrevocably (a) waives the enforcement of such rights, and all claims and causes
of action of any kind against Publisher with respect to such rights, and agrees,
at Publisher’s request and expense, to consent to and

 

 

{00017805.DOC/ / 08/11/2005 01:55 PM}

8

 

 


--------------------------------------------------------------------------------



 

join in any action to enforce such rights, or (b) in the case where such rights
cannot be assigned or waived, grants to Publisher, an exclusive, irrevocable,
perpetual, worldwide, fully paid and royalty-free license to reproduce,
distribute, publicly perform and publicly display the Master Copy, with the
right to sublicense such rights through multiple tiers of sublicensees by all
means now known or hereafter known or developed. Nothing in this clause 2.2
shall be deemed to be a license to the Retained Materials.

 

2.3

Developer’s Intellectual Property Rights.

 

(a)           Notwithstanding anything else contained herein, Developer will
retain exclusive ownership and control of all of the Intellectual Property
Rights in or relating to the Retained Material including any modifications and
enhancements made to the Retained Materials expressly in connection with
development of the Program or otherwise. Developer hereby grants to Publisher a
royalty-free, worldwide, non-exclusive license throughout the universe to: (i)
sell copies of the Program incorporating the Retained Materials in the format
delivered to Publisher by Developer only (excluding without limitation the right
to modify the Retained Materials or exploit them in source code format in
connection with any other product); and (ii) sublicense such rights through
multiple tiers of sublicensees, by all means now known or hereafter devised
(including, without limitation, on-line, cable, satellite, coin-operated
systems, radio, television devices, theatrical, audiovisual cassettes,
cartridges, hand held systems, CD-ROM, wireless systems and disks).

 

(b)          For the avoidance of doubt Publisher shall not (and shall not
authorize any third party to) (i) decompile, disassemble or otherwise reverse
engineer the source code or underlying algorithms of the Developer’s Tools and
Technology or (ii) disclose the Developer’s Tools and Technology to any person.
This clause 2.3(b) shall not apply to software code delivered by Developer to
Publisher in accordance with this agreement provided that Publisher shall not
use any such code for any purpose other than in order to completing the Product
or creating Translations.

 

2.4

Third Party Materials. Other than generally commercially available software,
Developer shall not use any materials from third parties in connection with the
development of the Program(s) or include any such materials in the Program(s)
without Publisher’s prior written consent. Publisher shall be entitled to review
any agreements which Developer proposes to make or has made in connection with
any such third party materials upon request.

 

2.5

Ownership of Provided Material. Developer agrees that the Provided Material
shall be owned by or licensed for use herein by Publisher.

 

2.6

Other versions of the Product not on PSP or PS2. Publisher, as licensee of the
intellectual property known as Jackass, shall decide whether or not to create
other video game versions of the Product. If developer has the technical
expertise on the hardware platform, Developer shall have the right of first
refusal to develop any other version of the Product. Under this Agreement other
versions include all video game formats now known and their successors (i.e.,
PS3 is a successor to PS2) and the P.C. The parties agree to

 

 

{00017805.DOC/ / 08/11/2005 01:55 PM}

9

 

 


--------------------------------------------------------------------------------



 

negotiate in good faith the terms under which Developer would develop such
products. If the parties cannot agree on terms for Developer to develop such
products within forty-five (45) days of Publisher noticing Developer of its
desire to create other versions, Developer shall lose all rights to such other
versions and Publisher shall be free to license such rights to a third party.

 

2.7

Sequels of the Product on PSP and PS2. Developer shall have the first right of
negotiation for the next sequel to the Product, if such sequel is on PSP or PS2.
(For sake of clarity, Developer has this right for the first sequel on such
hardware platforms). If Publisher and Developer agree to terms for the first
sequel on these platforms, Developer will have such rights for the second sequel
on these platforms, and so on. Once Developer has lost to right to a particular
sequel on these platforms, it has lost the right to all future sequels on these
platforms.) If the parties are unable to negotiate an agreement within
forty-five (45) days of Publisher noticing Developer of its desire to create a
sequel, Publisher shall be free to negotiate with other developers. Prior to
completing an agreement with another developer, Publisher shall offer the
project to Developer on the same terms and conditions as agreed to with the
other developer, or on the terms of the last offer made by Developer to
Publisher during the negotiating period, whichever terms are more beneficial to
Publisher. Developer shall have ten (10) days to elect to match the offer or
lose its rights to the sequel and all future sequels.

 

2.8

Sequels of the Product a platform other than PSP or PS2. Publisher, as licensee
of the intellectual property known as Jackass, shall decide whether or not to
create Sequels of the Product. If developer has the technical expertise on a
hardware platform other than PSP and PS2, Developer shall have the right of
first refusal to develop such Sequels of the Product. Under this Agreement
Sequels include all video game formats now known and their successors (i.e., PS3
is a successor to PS2) and the personal computer. The parties agree to negotiate
in good faith the terms under which Developer would develop such products. If
the parties cannot agree on terms for Developer to develop such products within
forty-five (45) days of Publisher noticing Developer of its desire to create
Sequels, Developer shall lose all rights to such Sequels and Publisher shall be
free to license such rights to a third party.

 

3.

DEVELOPMENT

 

3.1

The Developer shall develop the Product for the Initial Machines and in the
Original Language in accordance with the Specification. Developer will provide
or obtain at its sole cost and expense all necessary programming (including,
without limitation, the application of technical knowledge, expertise and the
services of personnel) and other production materials required to develop the
Product.

                

3.2

The Developer shall achieve each of the Milestones by the relevant Milestone
Date. On achieving each Milestone, the Developer shall, deliver to the Publisher
all materials relevant to the particular Milestone including all game assets,
including source code, source art, audio assets, etc. Developer shall also
provide copies of the User Manual and Support Documentation with each Alpha and
Beta Version.

 

 

 

{00017805.DOC/ / 08/11/2005 01:55 PM}

10

 

 


--------------------------------------------------------------------------------



 

 

3.3

The Developer shall keep the Publisher promptly and regularly informed of all
developments, problems, new concepts and ideas in relation to the Product.

 

3.4

In order to assist Publisher in selling the Product, Developer shall deliver a
Vertical Slice Demo of the Product no later than May 1, 2006.

 

3.5

The Developer shall appoint a Project Manager who shall liaise with the
Publisher during development of the Product. Project manager shall be part of
the Key Team and listed on Schedule 2.

 

3.6

The Developer shall be responsible for initial testing on each Version prior to
delivery in accordance with customary testing procedures. The Developer shall
prior to delivery correct Errors discovered as a result of that testing, and
also (in accordance with the procedure set out in paragraph 5 below) any Errors
notified to the Developer by the Publisher following the Publisher’s testing of
any Alpha or Beta Versions, Vertical Slice Demos, or other Product materials
supplied before delivery of the Alpha Version, Beta Version and the Gold Master.

 

3.7

Publisher shall be responsible for submitting the game concepts to the Hardware
Manufacturer for approval within ten (10) days of receiving the game concept
documents from the Developer. Developer and Publisher shall work together to
obtain such approval from the Hardware Manufacturer. Should the game concept be
rejected by the Hardware Manufacturer, and such rejection is not due to the acts
or omissions of Publisher, and the Developer and Publisher together are unable
to correct such deficiencies and obtain Hardware Manufacturer approval of the
game concept, Publisher may terminate this Agreement in accordance with
Paragraph 12.2.

 

3.8

Publisher shall be responsible for submitting the Gold Master candidates to the
Hardware Manufacturer for approval within ten (10) days of receiving the Gold
Master candidate from the Developer. Developer and Publisher shall work together
to obtain approval of the Gold Master candidates from the Hardware Manufacturer.

 

3.9

As part of the Provided Materials, Publisher shall make available to Developer
on a timely basis video footage from the Jackass movie and TV series for
inclusion in the game.

 

3.10

The Key Team shall have the prime responsibility for the development of the
Program and shall work diligently and to the best of its abilities for the
Developer in doing so.

 

3.10.1

Publisher agrees that members of the Key Team may leave the Developer (whether
by way of resignation, dismissal or otherwise) and in such circumstances
Developer will notify Publisher in writing of such departure and Developer will
make all reasonable effort to procure a suitable replacement (and notify
Publisher in writing of such efforts). After allowing the Developer a thirty
(30) calendar day period to effect the above, Publisher shall have the right to
terminate this Agreement if any member of the Key Team leaves Developer and is
not replaced with an individual of a similar experience and qualification within
a reasonable period following the departure of the Key Team

 

 

{00017805.DOC/ / 08/11/2005 01:55 PM}

11

 

 


--------------------------------------------------------------------------------



 

member and such replacement will be agreed by the Publisher, such agreement not
to be unreasonably withheld.

 

4.

DELIVERY AND ACCEPTANCE

 

4.1

Developer shall submit to Publisher a Version of the Product at each Milestone,
except Milestone 1, for approval. Publisher shall review the submission for
compliance with the relevant parts of the Specification at that Milestone and
for Publisher’s continued awareness as to the Product status.

 

4.2

As soon as reasonably practicable, but in any event within 10 (ten) business
days following receipt of a Version of the Product at each Milestone,
Publisher’s Producer shall notify the Developer in writing that:

 

4.2.1

it accepts and approves that Version unconditionally; or

 

4.2.2

it accepts and approves that Version conditionally on correction of the Errors
specified; or

 

4.2.3

it does not accept or approve that Version

 

and shall at the same time notify the Developer of the Errors that it is aware
of which are contained in that Version which it has not accepted and approved
unconditionally. Publisher shall accept and approve unconditionally each Version
unless there is an Error in that Version.

 

4.3

In the case where Publisher must also obtain Milestone approval of MTV
(Milestone Schedule shall call out such Milestones), if the Publisher shall not
have given the Developer such notice under paragraph 4.2 within the said 10
(ten) business days, that Version shall be deemed rejected. If MTV fails to
accept or reject such a Milestone submission within such ten-day period, then
the Milestone schedule shall shift on a day-for-day basis for each day after
agreed dates that such acceptance or rejection is not forthcoming. For those
Milestones not requiring MTV approval, if the Publisher shall not have given the
Developer such notice under paragraph 4.2 within the said 10 (ten) business
days, that Version shall be deemed accepted.

 

4.4

As soon as reasonably practicable, but in any event no later than 10 Calendar
Days (or such other period as the parties may agree) after receiving notice of
non-acceptance pursuant to paragraph 4.2, the Developer shall correct the
specified Errors at its sole expense and deliver to the Publisher the corrected
Version of the Product. Paragraphs 4.2, 4.3 and this paragraph 4.4 shall then
apply again in respect of that corrected Version.

 

4.5

The Developer shall deliver to the Publisher the Gold Master of each Version by
the relevant Delivery Date in a form free of Errors. For the avoidance of doubt,
Developer shall deliver a Gold Master for the Original Language Version of the
Product and a multi-language Version for all agreed Translations as required by
the Hardware

 

 

{00017805.DOC/ / 08/11/2005 01:55 PM}

12

 

 


--------------------------------------------------------------------------------



 

Manufacturer, i.e., a US Gold Master for SCEA and one (1) multi-language Gold
Master each for SCEE and for SCEI, respectively and any other Gold Masters as
required by Sony such as for China or Korea.). The parties acknowledge that the
Hardware Manufacturer shall have the final right to accept or reject such
Masters. In the case of rejection, Developer shall respond as if such rejection
was made by Publisher and shall respond to such rejection in accordance with
this paragraph 4.         

 

5.

TRANSLATION

 

5.1

Publisher shall provide on a timely basis all localized text and voices.
Developer shall be responsible for integrating localized text and voice over
material and generating a multi-language Gold Master embodying the Translations
at no additional charge, including multi-byte languages, as defined in
Translations.

 

5.2

If the Developer fails to perform such integration and fails to cure such
default within ten (10) days of receipt of notice from Publisher, Publisher may
use a third party for the integration, the Developer shall supply the Publisher
with all Original Language text and/or text related graphics and/or dialogue
featured in the relevant Version, to the extent not previously delivered.
Developer shall recover the cost of any such translation integration out of
Profit Share earned.

 

5.3

If pursuant to this Agreement, the Publisher uses a third party to complete the
game or carry out the integration, the Publisher will sign, and will ensure that
its chosen third party signs, a confidentiality undertaking reasonably specified
by the Developer which will include, without limitation, undertakings that the
Source Code, and any other material, information, data or other things of the
Developer will not be used by the persons signing for any purpose other than the
development of the game or integrations and that all such things will be held
securely at all times and returned to the Developer when work on the game or
integration is complete. Developer shall deliver to Publisher any additional
work (including part of the Developer’s Tools and Technology) which is necessary
to the Publisher in order to complete the game or an integration. However,
except as expressly provided in this Paragraph 5.3 neither Publisher nor any
third party shall be entitled to use the Retained Materials except in connection
with completing the game or an integration.

 

5.4

Publisher shall be responsible for providing on a timely basis all localized
text and audio for integration.

 

5.5

Upon Publisher’s written request, Developer, shall provide additional
integration services at a fee of xxxxx per additional language. Any such
integration fees, shall be considered additional development fees in calculating
the Profit Share under Paragraph 6.

 

6.

PROFIT SHARE

 

6.1

The Publisher shall pay the Developer the following Profit Share of xxxxx
percent (25%) of the profits, if any, on the project. Profit Share shall be
calculated as follows:

 

 

{00017805.DOC/ / 08/11/2005 01:55 PM}

13

 

 


--------------------------------------------------------------------------------



 

All monies actually received by Publisher from the sale or licensing of the
Products; less xxxxx0 to reimburse Publisher for its internal overhead and less
all reasonable, documented payments actually made, if any, by Publisher to
unaffiliated third parties (defined as an entity not controlled by Red Mile and
where the costs have been negotiated on an “arms length” basis) for the
following costs directly related to the development and manufacture and sale of
the Products:

 

a.

Fees payable to Developer pursuant to Paragraph 7

 

b.

Royalties paid to MTV for the license to the Jackass name/video

c.

Fees paid to talent (Johnny Knoxville, Wee Man, etc.) Such payments are only
necessary if Publisher contracts for additional services from such talent, not
previously provided.

d.

Q/A testing

e.

Cost of goods sold including third party royalties paid to the Hardware
Manufacturer or its designee

f.

Marketing, sales and distribution costs

 

 

6.2

Within forty-five (45) days of the Quarter End following the date on which the
Publisher first commercially releases a Version of the Product and of every
subsequent Quarter End the Publisher shall provide the Developer with a written
Profit and Loss Statement specifying in sufficient detail the calculations of
the Profit Share, and the Profit Share (if any) due to the Developer in respect
of that quarter. Each Profit Share Statement shall be accompanied by a wire
transfer for any Profit Share due, save that if the Publisher is prevented by
the law of any country from making payments outside that country it shall be
entitled to pay the relevant sums to the Developer in that country. All sums
payable to Developer pursuant to this Agreement (including the Development Fee
and Profit Share) shall be made in U.S. Dollars. At each Quarter End the
Publisher may retain from Profit Share payable a reserve against returns or
other credits in respect of Units sold by the Publisher hereunder in the manner
set out in paragraph 6.2.1.

 

6.2.1

The Publisher will withhold a general reserve against rebates, deductions, price
protection, discounts, allowances or refunds for returned, defective or
discounted units, exchanges, credits and the like (the “General Reserve”) in a
pro rata amount of any such reserve withheld by Publisher’s co-publishers or
sub-licensees of the product. Such pro-rata amount shall be based on the
applicable Profit Share in Section 6.1. (For example, should a co-publisher
withhold from Publisher $1,000 in payments which would fall under Section 6.1
above, Publisher would withhold $150 from Developer in a reserve. When
co-publisher releases Publisher’s reserve, Publisher will release Developer’s
reserve.) In the case where Publisher self-publishes, the reserve shall be
twenty percent (20%) of Gross Sales for the quarter and such reserve shall be
liquidated within six months.

 

6.3

Publisher will maintain accurate accounts, books and records that report the
marketing, distribution and sales and other commercial exploitation of each
Version of the Product which has been commercially released by the Publisher and
any sub-licensing by the

 

 

{00017805.DOC/ / 08/11/2005 01:55 PM}

14

 

 


--------------------------------------------------------------------------------



 

Publisher. Developer shall have the right to designate a certified public
accountant (“the Auditor”) on Developer’s behalf to examine those accounts,
books and records solely for the purpose of verifying the expenditures of the
Marketing Guarantee and verifying the accuracy of the Royalty Statements under
paragraph 6.2 and the Royalty payable under this Agreement. Developer’s Auditor
may only make such examination during regular business hours and upon reasonable
notice and in manner that is at the Publisher’s reasonable convenience and not
disruptive to the Publisher’s business. Each examination will take place at the
place the Publisher normally keeps the accounts, books and records to be
examined, which is presently in Sausalito, California. Developer shall be
limited to one such examination each 12 months while the Product is being
commercially exploited and for 3 years thereafter. Publisher’s accounts, books
and records relating to the Profit Share may be examined only within 36 months
after the date the Statement was rendered. Developer shall not have the right to
examine Publisher’s accounts, books or records relating to a particular Profit
and Loss Statement more than once. Prior to the commencement of any examination
of the Publisher’s accounts, books and records under this Agreement, Developer
shall cause the Auditor to sign a letter and/or agreement which acknowledges the
confidentiality of the Publisher’s accounts, books and records in the form set
out in Schedule 2. The fees of the Auditor shall be at the sole expense of
Developer unless such audit discovers previously undiscovered errors in favor of
Publisher exceeding both 5% and $2,500 for the entire time period covered by
that audit, in which case the Publisher shall reimburse actual and reasonable
Auditor’s fees for that audit to Developer in addition to make good the amounts
of such errors and pay interest on such unpaid sums at the statutory rate of
interest under California law.

 

6.4

Each Profit and Loss Statement shall be final and binding on Developer unless
Developer has given Publisher written notice of objection stating the matters to
which it disagrees within 3 years of the issue of the Profit and Loss
Statements, and (if the Publisher does not accept any of those objections),
unless the Developer has issued and served legal proceedings within 2 years of
the date of the Developer’s relevant notice of objection.

 

7.

DEVELOPMENT FEE

 

7.1

The fee for the development of the Product for the Initial Machines in
accordance with this Agreement shall be the relevant amount set out in Schedule
1 payable to the Developer in the separate Milestone Payments as set out in
Schedule 1, each Milestone Payment being payable in accordance with the
procedures set out in this Agreement, following acceptance under paragraph 4
above of the materials produced in respect of the corresponding Milestone.

 

7.2

Without prejudice to the provisions of paragraph 4 above, Publisher shall not
unreasonably delay or withhold its acceptance of deliverables in relation to a
Milestone.

 

7.3

Developer may raise an invoice on the Publisher for the relevant Milestone
Payment on delivery of the relevant Milestone. Payment of the invoice is due
within ten (10) calendar days of the acceptance of the Milestone.

 

 

{00017805.DOC/ / 08/11/2005 01:55 PM}

15

 

 


--------------------------------------------------------------------------------



 

 

 

7.4

The Publisher shall have no obligation to make any payments to the Developer
under this Agreement for anything save for the payment of the Development Fee
referred to in this paragraph 7, Profit Share under paragraph 6 and payments (if
relevant) under paragraph 5. Nevertheless, any other additional payments that
the Publisher, in its discretion, makes to the Developer in relation to the
Developer’s work under this Agreement for any reason shall be treated as a
further Development Fee payment and included in calculating Profit Share payable
under this Agreement, unless otherwise agreed in writing.

 

7.5

All Development Fees paid by Publisher to the Developer together with payments
(if relevant) under paragraph 5 (except payment of Profit Share) shall be
deductible in calculating the Profit Share payable under this Agreement.

 

7.6

The parties agree that no finder’s fees are payable to any party under this
transaction.

 

8.

INDEMNIFICATION.

 

8.1

Developer Indemnification. Subject to the provisions of paragraph 8.3
(Indemnification Procedures), Developer will indemnify, defend and hold harmless
Publisher and its affiliates, officers, directors, employees and agents from and
against any and all losses, liabilities, claims, obligations, costs and expenses
(including, without limitation, reasonable attorneys’ fees) which arise in
connection with any breach or alleged breach by Developer of any of its
representations and warranties set forth in paragraph 10 (Warranties of
Developer). Notwithstanding anything in this paragraph 8 to the contrary, in the
event that, by reason of a claim by a third party of infringement based on the
Retained Materials, Publisher is temporarily or permanently enjoined from
distributing the Product developed under this Agreement, then, if Developer is
unable, within sixty (60) days from the signing of the order of injunction, to
provide Publisher with a non-infringing Product, Publisher shall have the right
to obtain a license from the third party to continue with the marketing,
distribution and sale of the Product(s) and Developer shall reimburse Publisher
for any reasonable license/settlement fee and related reasonable legal expenses
paid by Publisher to the third party, unless Developer ultimately prevails in
the litigation; if Publisher elects this remedy and obtains such a license, such
remedy shall be Publisher’s sole and exclusive remedy in connection with such
claim..

 

8.2

Publisher Indemnification. Subject to the provisions of paragraph
8.3(Indemnification Procedures), Publisher agrees to defend, indemnify and hold
harmless Developer and its affiliates, officers, directors, employees and agents
from and against any and all losses, liabilities, claims, obligations, costs and
expenses (including, without limitation, reasonable attorneys’ fees) which arise
in connection with the breach or an alleged breach by Publisher of any of its
warranties set forth in paragraph 11 (Warranties of Publisher).

 

8.3

Indemnification Procedures. If a third party asserts any claim or allegation
which, if proven, would trigger the indemnification obligations set forth in
paragraphs 8.1 and

 

 

{00017805.DOC/ / 08/11/2005 01:55 PM}

16

 

 


--------------------------------------------------------------------------------



 

8.2, the indemnifying party shall be notified promptly of such claim by the
indemnified party and given control of the defense and/or settlement thereof.
After notice from the indemnifying party to the indemnified party of its
election to assume the defense of such claim or action, the indemnifying party
shall not be liable to the indemnified party under this paragraph 8 for any
legal or other expenses subsequently incurred by the indemnified party in
connection with the defense thereof. No indemnifying party shall, without the
prior written consent of the indemnified party, effect any settlement of any
pending or threatened proceeding in respect of which any indemnified party is a
party and indemnity could have been sought hereunder by such indemnified party,
unless such settlement includes an unconditional release of such indemnified
party from all such liability on claims that are the subject matter of such
proceeding. Moreover Developer shall not, in the absence of the consent of
Publisher (which shall not be unreasonably withheld or delayed), effect any
settlement of any pending, threatened or actual proceeding or claim which has
the effect of compromising in any way the rights, interests and licenses in the
Product or the license granted to Publisher hereunder. The foregoing provisions
of this paragraph 8 state the entirety of the parties’ obligations with respect
to any claim by any third party.

 

8.4

Developer shall procure and maintain for itself and its employees and
contractors all insurance coverage required by New Zealand law. Developer also
agrees to maintain general liability insurance, in the amount of at least NZ
1,000,000. Upon request, Developer shall furnish Publisher with an up-to-date
certificate of insurance evidencing such coverage.

 

9.

MARKETING

 

9.1

Developer shall promptly provide Publisher, in each instance upon Publisher’s
reasonable written request (so as not to interfere with Developer’s efforts to
complete and deliver the Products as contemplated hereunder) and at no cost to
Publisher, with any other files and materials (e.g. screenshots, art files, game
play description and ongoing cooperation for manual creation and the like) that
Publisher may reasonably required for Publisher’s creation of any Collateral
Materials.

 

9.2

Developer shall promptly provide Publisher, in each instance upon Publisher’s
written request, with (a) Developer’s logo artwork, (b) text of the appropriate
copyright notice for the Product, and (c) a list of credits for Developer
personnel, to receive credit in the Product and/or Product manual.

 

9.3

Subject to Hardware Manufacturer approval, Developer shall receive text and logo
credits in the Product, in Collateral Materials, specifically, but not limited
to, the front and back of the Product package. The size and manner of such
credits shall be at Publisher’s reasonable discretion, provided that such
credits shall appear in approximately the same size of Publishers logo on the
Product and in the credits of all Versions of the Product. No casual or
inadvertent failure by Publisher to accord such credit, and no failure of any
third party to abide by its agreement with Publisher to accord such credit,
shall be construed as a breach of this Agreement; provided, however, upon
receipt of written notice from Developer specifying in reasonable detail

 

 

{00017805.DOC/ / 08/11/2005 01:55 PM}

17

 

 


--------------------------------------------------------------------------------



 

any failure by Publisher to accord the credit required hereunder, Publisher
shall prospectively cure such failures under its direct control in future
pressings of the Product and further creation of Collateral Material and will
use reasonable commercial efforts to have co-publishers comply with such
requirements.

 

9.4

Publisher shall be entitled to use and publish and permit others to use and
publish the name of the Developer and its personnel (including any professional
or business identity adopted by the Developer), photographs, biographical
material, or any reproduction or simulation thereof in connection with the
promotion, marketing and/or distribution of the Product but not for the
endorsement of any other product or service. The Developer shall have the right
to reasonably approve any photograph or biographical materials concerning the
developer or its personnel; failure to not disapprove such material in writing
within five (5) business days of presentation shall be deemed approval. Once the
Developer has approved any particular photograph or biographical material,
Developer shall be deemed to have approved such photograph or material for all
subsequent uses. Developer shall make its employees available for any press
interviews or trailer/video shoots as Publisher may request from time to time at
Publisher’s expense and upon reasonable notice.

 

9.5

Prior to the publication, manufacturing, distribution, display, use, or sale of
any marketing, advertising or packaging materials for the Product which include
Developer information, Publisher shall submit to Developer for its prior written
approval samples of all such materials. Developer shall have a period of five
(5) business days from receipt (the “Approval Period”) to review and approve or
disapprove any such materials, such approval not to be unreasonably withheld;
any disapproval shall be in writing and shall contain a detailed summary of the
issues and proposed corrective actions. If Developer does not provide a written
approval or disapproval within the Approval Period, the material submitted shall
be deemed approved. Once a particular item has been approved or deemed approved
for one use, it shall be deemed approved for all substantially similar uses
(e.g. an approved counter card shall be deemed approved for use as a poster,
standee, etc.) without requiring any submission; once the English language
version of any item has been approved or deemed approved, exact translations
shall be deemed approved without requiring any submission.

 

9.6

Publisher shall solely determine the optimal time and manner of announcing the
Product and having the website “go live”. Publisher will own, operate and
maintain the “official” website for the Product. Developer shall cooperate with
Publisher on providing content for such website.

 

9.7

Publisher shall, subject to the terms of this Agreement and consistent with its
own policies, practices and procedures, use its reasonable efforts to promote
and exploit the Product throughout the Territory. Publisher agrees that it will
release the Product in the United States and in Europe within six (6) months
from the date that the Publisher accepts any Gold Master or within three (3)
months from the date that Hardware Manufacturer releases the hardware within
each region within the Territory, whichever is later.

 

 

 

{00017805.DOC/ / 08/11/2005 01:55 PM}

18

 

 


--------------------------------------------------------------------------------



 

 

9.8

Publisher shall furnish to Developer without charge fifteen (15) samples of each
Version of the Product distributed hereunder, such samples not to be resold by
Developer. Developer shall have the right to purchase additional units of the
Product at Publisher’s cost therefore, such copies not to be resold or used for
any advertising or promotional activities (except with Publisher’s prior written
consent).

 

10.

WARRANTIES OF DEVELOPER

 

10.1

The Developer represents and warrants that:

 

(a)

it is and will at all material times own or control all Intellectual Property
Rights in the Retained Materials, free from any third party right or interest
which would impair the rights of the Publisher under this Agreement;

 

 

(b)

it has and will at all material times have full power and authority to enter
into and perform this Agreement and to grant the rights expressed to be granted
by it;

 

(c)

nothing contained in the Retained Materials will infringe a third party’s
Intellectual Property Rights, of a right of privacy or name or image or
likeness, or become liable under unfair competition law;

 

(d)

nothing contained in the Product provided by Developer (i.e., excluding the
Provided materials) will be obscene or libelous or otherwise in breach of any
relevant laws or regulations of any territory which relates to health and
safety;

 

(e)

each Gold Master will be Virus Free on its Acceptance Date and each Gold Master
shall not contain any software routine designed to disable a computer Product
automatically with the passage of time or by the intervention of a third party
other than a licensee of the Gold Master or Publisher;

 

(f)

the execution of this Agreement will not put the Developer in breach of any
other agreement including an exclusive term agreement;

 

(g)

the Developer has received no notice of any claim pending or threatened against
Developer based on infringement of the rights set forth in this Agreement;

 

(h)

the Developer has not sold, assigned, leased, licensed or in any other way
disposed of or encumbered the rights granted to Publisher hereunder in such a
way as to materially affect the rights granted to Publisher hereunder, and
Developer will not sell, assign, lease, license or in any other way dispose of
or encumber any of such rights in such a manner as to encumber the rights
granted to Publisher hereunder;

 

(i)

Developer will not use Publisher’s name or logos or the names of any of
Publisher’s products for any purpose, including, but not limited to, advertising
or

 

 

{00017805.DOC/ / 08/11/2005 01:55 PM}

19

 

 


--------------------------------------------------------------------------------



 

promotional purposes, except as provided in this Agreement or with the prior
written consent of Publisher.

 

11.

WARRANTIES OF PUBLISHER

 

11.1

The Publisher warrants and represents:

 

(a)          it has and will at all material times have full power and authority
to enter into and perform this Agreement and to grant the rights granted;

 

(b)  nothing contained in this Agreement or in the performance of this Agreement
will place Publisher in breach of any other contract or obligation.

 

(c)       Publisher does not know or have reason to know that anything Publisher
provides that is or will be contained in the Product does or will violate or
infringe any Intellectual Property Rights, whether statutory or common law of
any third party in any jurisdiction, or contain any libelous or otherwise
unlawful material;

 

(d)       Publisher has received no notice of any claim pending or threatened
against Publisher based on infringement of the rights set forth in this
Agreement;

 

11.2

Disclaimer. EXCEPT FOR THE WARRANTIES EXPRESSLY SET FORTH IN THIS AGREEMENT, THE
PARTIES HEREBY DISCLAIM ALL OTHER WARRANTIES, WHETHER EXPRESS OR IMPLIED,
INCLUDING WITHOUT LIMITATION, ANY AND ALL WARRANTIES OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE, AND NON-INFRINGEMENT OF THIRD PARTY RIGHTS.

 

12.

TERMINATION

 

12.1

Either party shall be entitled, without prejudice to its other rights, to
terminate the Agreement with immediate effect by giving written notice to the
other party if the other party is in breach of any of its material obligations
under this Agreement and, if the breach is capable of remedy, it has continued
unremedied for a period of thirty calendar 30 days after the other party has
been given written notice specifying the breach and the steps required to remedy
it.

 

12.2

If either Version (PS2 or PSP) does not receive Concept Approval from Sony
Computer Entertainment of America (SCEA) and MTV Network, Publisher may
terminate this Agreement. Such a termination will be treated as a termination
for convenience and Publisher’s liability to Developer for such termination for
convenience shall be determined as follows:

 

(a)        Any monies due to Developer for Milestones 1 (Contract Signing)
through 3 (Payment 3) shall be paid.

 

(b)

Upon delivery to Publisher of Milestone 4 (Final Preproduction/First Playable),

 

 

{00017805.DOC/ / 08/11/2005 01:55 PM}

20

 

 


--------------------------------------------------------------------------------



 

Developer shall be paid $122,500 (which sum is intended to cover Developer’s
“burn rate” for three [3] weeks) and Publisher shall submit the Milestone to
SCEA for Concept Approval. In the event Concept Approval is denied before the
later of November 7, 2005 or three (3) weeks after such payment is made, and
Publisher elects to terminate this Agreement, Developer shall be paid xxxxxx
less the unspent portion of such payment, to be calculated at the rate of xxxxxx
per week. By way of example, if the termination occurs after 2 weeks, then
Publisher shall pay Developer xxxxxx.

 

(c)        If Concept Approval is still pending on the later of November 7, 2005
or three (3) weeks after the payment is made pursuant to section 12.2(b), above,
Developer shall be paid xxxxxx. In the event concept approval is denied within
three (3) weeks after such payment is made, and Publisher elects to terminate
this Agreement, Developer shall be paid xxxxxx less the unspent portion of such
payment, to be calculated at the rate of xxxxxx per week. By way of example, if
the termination occurs after 2 weeks, then Publisher shall pay Developer xxxxxx.

 

(d)        If Concept Approval is still pending upon delivery to Publisher of
Milestone 5 (Production 1), Developer shall be paid xxxxxx. In the event concept
approval is denied within three (3) weeks after such payment is made, and
Publisher elects to terminate this Agreement, Developer shall be paid xxxxxx
less the unspent portion of such payment, to be calculated at the rate of xxxxxx
per week. By way of example, if the termination occurs after 2 weeks, then
Publisher shall pay Developer xxxxxx.

 

(e)        If Concept Approval is still pending three (3) weeks after the
payment is made pursuant to section 12.2(d), above, Developer shall be paid
xxxxxx. In the event concept approval is denied within three (3) weeks after
such payment is made, and Publisher elects to terminate this Agreement,
Developer shall be paid xxxxxx less the unspent portion of such payment, to be
calculated at the rate of xxxxxx per week. By way of example, if the termination
occurs after 2 weeks, then Publisher shall pay Developer $ xxxxxx.

 

(f)         If Concept Approval is still pending following the sequence of
events described in sections 12.2(b) through (e), above, the process for
payments described in sections 12.2(b) through (e) shall be repeated for each
succeeding Milestone until such time as either Concept Approval is achieved or
Publisher elects to terminate this Agreement because Concept Approval has been
denied.

 

12.3

Either party shall be entitled, without prejudice to its other rights, to
terminate the Agreement with immediate effect by giving written notice to the
other party if the other party shall have a receiver or an administrative
receiver or an administrator or liquidator appointed over it (except a
liquidator appointed for the purpose of amalgamation or reconstruction) or shall
pass a resolution for winding up or shall enter into any voluntary agreement
with its creditors or shall become bankrupt or file for voluntary bankruptcy or
anything analogous to any of the above under the law of any jurisdiction occurs
in relation to such party.

 

 

 

{00017805.DOC/ / 08/11/2005 01:55 PM}

21

 

 


--------------------------------------------------------------------------------



 

 

12.4

Publisher may terminate this Agreement for convenience, at any time. In the
event of a termination for convenience, for reasons other than those covered by
Paragraph 12.2, Publisher’s sole liability for such termination for convenience
shall be any monies due for approved and unpaid Milestones, and for submitted
but unpaid Milestones, plus the next Milestone payment.

 

 

12.5

If at any time, Developer is more than thirty days late delivering the Gold
Master Milestone, and such event is not due to the acts or omissions of
Publisher, MTV Networks or the Hardware Manufacturer, Publisher may, without
prejudice to its rights and remedies, terminate this Agreement.

 

13.

CONSEQUENCES OF TERMINATION

 

13.1

Any termination of the Agreement shall not affect any accrued rights or
liabilities of either party, nor any other rights of the terminating party in
relation to the matter giving rise to the termination, nor shall it affect the
coming into force or the continuance in force of any provisions of this
Agreement which are expressly intended to come into or to continue in force on
or after such termination. Termination of this Agreement by the Publisher under
Paragraph 13 shall not affect any Version whose Acceptance Date has already
occurred, and this Agreement shall continue to apply in all respects to any such
Version.

 

14.

SUPPORT

 

14.1

The Developer shall at its sole expense correct any Errors in any Gold Master
which become apparent after that Gold Master has been accepted by the Publisher
and which the Publisher notifies to the Developer, and shall carry out any other
alterations to the Gold Master which the Publisher notifies the Developer are
needed for any of the following reasons: to obtain the rating in the US from the
ESRB as specified in the Specification; to obtain the approval of hardware
manufacturers; or to ensure that the Product conforms with the Specification.
The Developer shall start correction of Errors and making of alterations within
5 days of receiving the Publisher’s notice and shall rectify all Errors and make
all alterations set out in the notice as soon as reasonably practicable
thereafter. Developer’s obligations under this paragraph 14.1 in respect of each
Version shall terminate twelve (12) months after the initial commercial release
of the Product pursuant to this Agreement.

 

14.1.1

The parties shall work together so that the Product does not violate the
guidelines for ratings issued by ESRB in the United States and ELSPA in the UK
or censorship ratings in other countries in the Territory. In any case where the
Product does not meet the guidelines, Developer shall be responsible at its own
cost to promptly correct the Product.

 

14.2

From the date that the Publisher accepts any Gold Master, the Developer will
provide technical support to the Publisher only (not to End Users under any
circumstances) in respect of that Gold Master without further charge. This
support will continue for a

 

 

{00017805.DOC/ / 08/11/2005 01:55 PM}

22

 

 


--------------------------------------------------------------------------------



 

period of 12 calendar months from the date of first commercial release by
Publisher and will be by means of e-mail and telephone on Working Days and
during regular business hours, New Zealand Time. Developer will use reasonable
endeavors to provide a service out of hours and on non-Working Days in the event
of exigent circumstances. The support will be provided by a person with
reasonable technical knowledge of the Product. Any questions that cannot be
dealt with immediately will be responded to with reasonable promptness. Failure
by Developer to provide such support shall not be a material breach of this
Agreement.

15.

NOTICES

 

Any notice required or permitted by this Agreement shall be in writing and shall
be given by fax (if confirmed by delivery of the hard copy as provided herein),
courier or other personal delivery or by registered or certified mail at the
appropriate address below or at a substitute address designated by notice by the
party concerned:

 

Prodigy Design Limited

Level 7, Willbank House

57 Willis Street

PO Box 6203

Wellington New Zealand

Attn:      Mario Wynands, Managing Director

Red Mile Entertainment.

4000 Bridgeway

Suite 101

Sausalito, CA 94965

Attention: CFO

 

 

Phone: 011 64 4 4712638

Fax: 011 64 4 4712639

Phone: 1 (415) 339-4245

Fax: 1 (415) 339-4249

                

Notices shall be deemed given when faxed (if confirmed by delivery of the hard
copy as provided herein), delivered by a courier or, in the case of mail, upon
receipt. Copies of all notices to Developer should be sent to David S.
Rosenbaum, Esq., 6303 Owensmouth Avenue, 10th Floor, Woodland Hills, California
USA 91367 (Phone: 818-936-3455; Fax: 818-936-3055).

 

16

CONFIDENTIALITY

 

16.1

Each party to this Agreement acknowledges that it will have access to
proprietary or confidential information of the other party including, but not
limited to, the terms of this Agreement, the documentation and materials
produced in accordance with this Agreement, marketing information, manufacturing
information, customer or client information and development techniques and
know-how (“the Confidential Information”). During the Term of this Agreement,
each party will regard and preserve as strictly confidential the Confidential
Information and will not use the Confidential Information or disclose the
Confidential Information to a third party other than is strictly necessary in
order to fulfill an obligation under this Agreement.

 

16.2

The obligations of confidentiality and non-use specified in paragraph 16.1 will
not apply to any Confidential Information of one party which:

 

 

 

{00017805.DOC/ / 08/11/2005 01:55 PM}

23

 

 


--------------------------------------------------------------------------------



 

 

16.2.1

was known by the other party prior to the date of this Agreement and not
obtained or derived, directly or indirectly, from such party or its Affiliates
or if so obtained or derived, was lawfully obtained or derived and is not held
subject to any confidentiality or non-use obligations;

 

16.2.2

is or becomes public or available to the general public otherwise than through
any act or default of the other party or any breach of a confidentiality
obligation to the disclosing party by a third party;

 

16.2.3

is obtained or derived prior or subsequent to the date of this Agreement from a
third party which, to the best knowledge of the party acquiring such
information, is lawfully in possession of such information and does not hold
such information subject to any confidentiality or non-use obligations;

 

16.2.4

is independently developed by such party without use of the other party’s
confidential information; or

 

16.2.5

is required to be disclosed by one of the parties pursuant to an applicable law
or under a government or court order provided that:-

 

(a)

the obligations of confidentiality and non-use will continue to the fullest
extend not in conflict with such law or order; and

 

(b)

if and when a party is required to disclose such Confidential Information
pursuant to any such law or order, such party will give notice to the other
party to allow such party to make efforts to obtain a protective order or take
such other actions as will prevent or limit, to the fullest extent possible,
public access to, or disclosure of, such Confidential Information.

 

16.3

It is further understood and agreed that money damages would not be a sufficient
remedy for any breach of either party’s obligations under this paragraph 16 by
the other party, or any employees, consultants or other persons under the other
party’s supervision and that the disclosing party shall be entitled to specific
performance, including, without limitation, injunctive relief, as a remedy for
any such breach. The parties agree that the damaging party shall reimburse the
costs and expenses (including, without limitation, reasonable attorneys’ fees)
incurred by the damaged party in connection with the enforcement of this
Agreement.

 

16.4

In the event of any termination or expiration of this Agreement, each party
shall promptly return to the other party all Confidential Information of such
other party in tangible form, the receiving party shall certify in a writing
signed by an authorized officer or representative that the foregoing have been
shredded and disposed of in a secure manner.

 



 

{00017805.DOC/ / 08/11/2005 01:55 PM}

24

 

 


--------------------------------------------------------------------------------



 

 

17

GENERAL

 

17.1

No addition to or modification of any provision of this Agreement shall be
binding upon the parties unless made by written instrument signed by a duly
authorized representative of each of the parties. Each party confirms it is not
relying on any representation or commitment by the other in entering into this
Agreement except as set out in this Agreement. This paragraph 17.1 shall not
apply to any deliberate misrepresentations made before this Agreement was made.

 

17.2

Developer may not assign this Agreement, nor delegate or subcontract any of its
obligations hereunder, to any third party without the prior written consent of
Publisher, which consent will not be unreasonably withheld; provided, however
that Developer may assign its right to receive payments of the Development Fee
and/or Profit Share hereunder without the consent of Publisher. Publisher may
assign this Agreement to a purchaser of the business of Publisher or
substantially all the assets of the business without the consent of Developer,
but save as aforesaid Publisher may not assign this Agreement, nor delegate or
subcontract any of its obligations hereunder, to any third party without the
prior written consent of Developer, which consent will not be unreasonably
withheld. Subject to the foregoing, this Agreement shall bind and inure to the
benefit of the parties, and their respective successors and permitted assigns.

 

17.3

Neither party is the legal representative, agent, joint venturer, partner, or
employee of the other party for any purpose whatsoever. Neither party has any
right or authority to assume or create any obligations of any kind or to make
any representation or warranty on behalf of the other party, whether express or
implied, or to bind the other party in any respect whatsoever.

 

17.4

No failure or delay by either party in exercising any right, power, or remedy
under this Agreement shall operate as a waiver of any such right, power or
remedy. No waiver or modification of any provision of this Agreement shall be
effective unless in writing and signed by both parties. Any waiver by either
party of any provision of this Agreement shall not be construed as a waiver of
any other provision of this Agreement, nor shall such waiver operate as or be
construed as a waiver of such provision respecting any future event or
circumstance.

 

17.5

If any provision or wording of this Agreement is held by a judicial authority
having jurisdiction over the matter to be unlawful or unenforceable for any
purpose, it shall be deemed excluded for that purpose and the rest of this
Agreement shall remain in full force and effect. The parties will negotiate in
good faith a valid and enforceable provision to replace the excluded provision
as closely as reasonably possible.

 

17.6

FORCE MAJUERE. In the event that either party is prevented from fulfilling its
material obligations hereunder or said obligations are materially interfered
with by reason of events of war, fire, flood, earthquake, explosion or other
natural disaster, industrial action or any other reason beyond the reasonable
control of that party, such obligation shall be delayed until it can be
performed. The party claiming excusable delay must promptly notify the other
party of such delay. If the delay continues for

 

 

{00017805.DOC/ / 08/11/2005 01:55 PM}

25

 

 


--------------------------------------------------------------------------------



 

more than 45 days the other party may terminate this Agreement by giving 45 days
prior written notice to the delaying party provided that the Agreement will not
terminate if the party claiming excusable delay substantially performs the
material obligation which has been delayed within such 45 day notice period from
the other party.

 

17.7

EXCEPT FOR THE OBLIGATIONS IN PARAGRAPH 8, NEITHER PARTY SHALL BE LIABLE FOR ANY
INCIDENTAL, INDIRECT, CONSEQUENTIAL, OR SPECIAL DAMAGES ARISING OUT OF THIS
AGREEMENT OR ANY OBLIGATION ARISING THEREFROM OR OTHERWISE, WHETHER LIABILITY IS
ASSERTED IN CONTRACT OR TORT (INCLUDING NEGLIGENCE AND STRICT PRODUCT
LIABILITY), AND IRRESPECTIVE OF WHETHER IT HAS ADVISED OR HAS BEEN ADVISED OF
THE POSSIBILITY OF ANY SUCH LOSS OR DAMAGE.

 

17.8

Developer’s services and rights herein granted are special, unique,
extraordinary and intellectual in character and value such that the loss thereof
could not be reasonable compensable in damages in an action at law. Accordingly,
Publisher shall be entitled to seek equitable relief by way of injunction or
otherwise to prevent the breach or continued breach thereof. Should Publisher’s
co-publisher in a particular country or region breach the Agreement, Developer
may only seek injunction in the country or region where such breach occurred.

 

17.9

If any dispute arises in connection with this Agreement, either party may
convene an extraordinary meeting on their respective Developer’s Project Manager
and Publisher’s Producer by serving not less than 3 Working Days notice on the
other. At such meeting the representatives shall negotiate in good faith, and in
a timely manner, in an effort to resolve the dispute. If the Developer’s Project
Manager and Producer’s Publisher cannot resolve the dispute, then either party
may refer the dispute to the respective chief executive officers of the parties
by serving notice on the other party. The chief executive officers shall
negotiate in good faith, and in a timely manner, in an effort to resolve the
dispute. Nothing in this paragraph shall limit the ability of either party to
seek legal redress in respect of the dispute in a court of law.

 

17.10

Developer may change their Project Manager and Publisher may change the
Publisher’s Producer at any time by giving the other party 5 Working Days’
notice of the change and such notice shall stipulate the new Developer’s Project
Manager or Producer’s Publisher name, address, telephone number and any other
relevant contact details.

 

 

17.11

This Agreement and all questions arising hereunder shall be governed by and
construed in accordance with the laws and decisions of the State of California
without giving effect to the principles thereof relating to conflicts of law.
Any controversy arising out of this Agreement or because of any duty created
thereby, shall be resolved in a federal or state court located in San Francisco,
California. The parties consent to jurisdiction in such courts and waive
objection to such venue and agree that service of the summons to such proceeding
(and of any papers which accompany it), shall be deemed sufficient if made by
certified or registered mail, postage prepaid, addressed to the parties’
addresses as designated in or hereafter changed under paragraph 17. The parties

 

 

{00017805.DOC/ / 08/11/2005 01:55 PM}

26

 

 


--------------------------------------------------------------------------------



 

stipulate and agree that any judgment relating to this Agreement, which is
entered in a court located within California, shall be binding throughout the
world and may be sued upon, docketed, entered and/or enforced, without challenge
or opposition on their part and without re-trial of any of the issues which give
rise to such judgment in any state, county, province, commonwealth, or territory
having jurisdiction over their respective persons or properties. The parties
recognize that the above agreement to submit all controversies to
forever-binding adjudication by a court located within San Francisco, California
does not constitute a confession of judgment on anybody’s part, but is simply an
agreement, similar to an arbitration agreement, to have particular controversies
resolved, once and for all, by a specified tribunal. Notwithstanding the
foregoing, all parties agree that equitable relief, including injunctive and
specific performance, may be necessary and proper to enforce their obligations
and commitments under this paragraph, including without limitation under
Paragraphs 2, 9, 10, 11, 12, 13, and 16 of this Agreement and this choice of
jurisdiction or venue does not prevent either party from seeking such relief in
any court of competent jurisdiction throughout the world.

 

17.12

In the event any provision of this Agreement shall be held invalid or
unenforceable, it shall be deemed modified only to the extent necessary to make
it lawful. To effect such modification, the said provision shall be deemed
deleted, added to and/or rewritten, whichever shall most fully preserve the
intention of the parties as originally expressed herein.

 

17.13

The prevailing party in any litigation between the parties shall recover from
the other party its reasonable legal fees and expenses.

 

17.14

This Agreement may be executed in two (2) or more counterparts, each of which
shall be deemed an original, and all of which together shall constitute one and
the same instrument.

 

ACCORDINGLY this Agreement has been entered into by the parties on the date set
out on page 1.

 

 

Red Mile Entertainment, Inc.

Prodigy Design Limited

 

 

/s/ Ed Roffman

/s/ Mario Wynands

Ed Roffman, CFO

Mario Wynands,
Managing Director

 

 

 

 

 

{00017805.DOC/ / 08/11/2005 01:55 PM}

27

 

 

 

 